This is an application for a writ of supersedeas. It is alleged that the plaintiff herein brought an action for divorce against the defendant in the Superior Court for the State of California, in and for the city and county of San Francisco, and that in aid thereof, an order was issued temporarily restraining the defendant from disposing of his property; that defendant demanded a change of the place of trial to Los Angeles County, which motion was denied, and from which order defendant appealed. Later, it is alleged, the case proceeded to judgment, orders being made for the support by the defendant of his minor child and for the payment of alimony, costs, counsel fees, etc. It does not appear that any appeal was taken from the interlocutory judgment of divorce nor from any orders *Page 677 
other than the order refusing to change the place of trial. It is also alleged that plaintiff is attempting to enforce the orders of the trial court for the payment of alimony, counsel fees, etc., by attachment and other means open to her, and defendant seeks this writ of supersedeas to prevent her from enforcing these orders in her favor until a determination of the appeal from the order denying his motion for change of place of trial.
[1] Petitioner might have appealed from the judgment allowing plaintiff alimony, costs, etc., rendered in the divorce action and might have filed a bond in accordance with the provisions of section 942 of the Code of Civil Procedure, and thus effected a stay of proceedings pending appeal. He is not entitled to relief in this court while he had an adequate remedy in the Superior Court by complying with the statutory requirements.
The writ prayed for is denied.
Curtis, J., Waste, C.J., Seawell, J., Richards, J., and Shenk, J., concurred.